Day, J.
This is a compensation case which was argued at the same session as Duering v. Village of Upland, ante, p. 659. The notice in that case was not given within seven days from the order of the compensation commissioner. The defendant (employer) filed a special appearance challenging the jurisdiction of the court, because the notice of intention to appeal had not been filed with the compensation commissioner within seven days as provided by subdivision g, sec. 48-157, Comp. St. 1929. The intention of the legislature as gleaned from the entire compensation act is that cases arising under it may be speedily determined. To accomplish this purpose, the legislature has the power to limit the time within which an appeal may be taken. 3 C. J. 1040. Since the power resides in the legislature, the language used is unequivocal and unambiguous: “Every order and award * * * shall be binding * * * unless notice of intention to appeal * * * has been filed with the compensation commissioner within seven days.”
Much is said in the brief about the required notice being posted within the seven days. Posting is not filing within the meaning of the statute. State v. Harsh, 120 *665Neb. 287; State v. Marsh, 120 Neb. 296; Larson v. Wegner, 120 Neb. 449.
Other questions raised here are identical with those disposed of in Duering v. Village of Upland, supra, and, in conformity to that opinion, it follows that the trial court was right in, sustaining the special appearance.
Affirmed.